Citation Nr: 1317003	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus. 

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for a psychiatric condition, to include dysthymic disorder. 

4.  Entitlement to service connection for a condition of the nervous system. 

5.  Entitlement to service connection for a respiratory condition, to include as due to asbestos exposure. 

6.  Entitlement to service connection for a back condition. 

7.  Entitlement to service connection for a hiatal hernia. 

8.  Entitlement to service connection for vision problems, to include as secondary to the Veteran's diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 26, 1974 to March 30, 1980.  As noted by the Board in previous decisions, the Veteran also had unrecognized service from March 31, 1980 to September 16, 1983. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal. 

In May 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  

In December 2009, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As was noted in the December 2009 Board remand, at the Veteran's May 2009 hearing, he presented testimony concerning a urinary problem.  He also testified to problems with the skin on his feet.  Additionally, in VA Forms 21-4138 dated from both May 2007 and October 2007 the Veteran also appears to raise an issue concerning unreimbursed medical expenses.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In a final decision dated in January 2004, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.
   
2.  Evidence added to the record since the final January 2004 RO denial is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus. 

3.  Acquired flatfoot is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A psychiatric condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  At no time during the appeal period does the evidence show a current clinical diagnosis of a general condition of the nervous system or any lay or clinical report or documentation of symptoms indicative of a currently manifested general condition of the nervous system.

6.  A respiratory condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  A back condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  A hiatal hernia is not shown to be causally or etiologically related to any disease, injury, or incident in service.

9.  Vision problems are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)]. 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Acquired flatfoot was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  A psychiatric condition was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  A general condition of the nervous system was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

6.  A breathing condition was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7.  A back condition was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

8.  A hiatal hernia was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

9.  A vision problem was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486   . 

The AOJ informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in letters dated in July 2006 and October 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA. 

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in the Dingess case the July 2006 and October 2007 letters.  Adjudication of the claims on appeal was undertaken in a November 2006 rating decision and a statement of the case (SOC) issued in January 2008.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's May 2009 Board Videoconference hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked the Veteran about any treatment for these disabilities, why the Veteran thought that the disabilities were related to his military service, and whether any medical professional had provided an opinion as to the etiology of the disabilities to ensure that all relevant records were obtained.  The Veteran provided testimony as to the symptoms and history of his disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Further, he was provided with notice of the information and evidence that is necessary to substantiate his claim in the July 2006 and October 2007 letters.  Also, the Board subsequently remanded the claims to obtain additional evidence (i.e. service treatment records, VA treatment records, and private treatment records) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board points out that no examinations were ever conducted in this case, nor is one warranted in conjunction with the service connection claims decided herein.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006). 

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claim of a general condition of the nervous system.  Significantly, the Veteran does not have a current diagnosis of a general condition of the nervous system, or any lay or clinical report or documentation of symptoms indicative of a currently manifested general condition of the nervous system.  Moreover, he has not provided any statements regarding his symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.  Therefore, as there is no evidence of a current diagnosis of a general condition of the nervous system, the Board finds that an examination and opinion is not warranted. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

With regard to the issues of acquired flatfoot, a psychiatric condition, a respiratory condition, a back condition, hiatal hernia, or vision problems, although no VA examination has been afforded to the Veteran in this case, the Board finds that such is not necessary to decide the claims.  In this regard, as relevant to these service connection claims, the Board concludes that an examination is not needed because the evidence does not establish an in-service event, injury or disease.  In so deciding, the Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that VA is not required to provide a VA medical examination as a matter of course in virtually every Veteran's disability case.  See Waters v. Shinseki, 601 F.3d 1274, 1278   (2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues).  As discussed in detail below, the evidence does not establish an in-service event, injury or disease that resulted in his current disorders.  In this regard, the Veteran has not alleged that he was injured in any manner and his service treatment records are entirely negative for his claimed conditions.  Moreover, he has not alleged continuity of symptomatology.  Rather, he merely states that his alleged conditions are related to his military service.  The Federal Circuit has held that mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Id.   

The language of the regulation is clear and unambiguous - the evidence must establish that the Veteran suffered an event, injury or disease in service.  See 38 C.F.R. § 3.159(c)(4)(i)(B); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In a case such as this, where the evidence has failed to establish an in-service event, injury, or disease, VA is not obligated to provide a medical examination.  In Bardwell, the Court held that there was no clear error in VA's finding that the Veteran's reports of an in-service event, disease, or injury were not credible.  As the Veteran has not alleged that any in-service event, injury, or disease occurred and there is no other evidence establishing such, 38 C.F.R. § 3.159(c)(4)  does not require that VA provide a medical examination.  See Bardwell, supra.  As such, an examination is not warranted.  Moreover, regarding the Veteran's claim for diabetes mellitus, VA need not conduct an examination with respect to the claim to reopen as the duty does not arise until new and material evidence has been submitted.  

In December 2009, the Board remanded the case for additional development, to include obtaining outstanding VA and private treatment records as well as obtaining outstanding service treatment records.  Such was accomplished prior to readjudication of the case in a February 2012 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the December 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Analysis

The Veteran's available service treatment records are negative for any indications of diabetes mellitus.  He submitted a claim for service connection for diabetes mellitus in September 2003.  By rating decision dated in January 2004 the RO denied service connection for diabetes mellitus as the Veteran's service treatment records were negative for a diagnosis of or treatment for diabetes mellitus and the Veteran was not diagnosed with diabetes mellitus until 2002/2003, approximately 23 years after the Veteran's first period of military service.  The Veteran did not file a timely notice of disagreement with the rating decision. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Although the RO provided notice of the January 2004 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of January 2004 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for diabetes mellitus was received prior to the expiration of the appeal period stemming from the January 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In June 2006 the Veteran submitted an application to reopen his previously denied claim.  By rating decision dated in November 2006 the RO continued the denial of service connection for diabetes mellitus, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  Thereafter, the Veteran perfected an appeal to this decision.

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383   . 

"New" evidence is defined as evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a)  .

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314   (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A  (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

The evidence of record at the time of the January 2004 rating decision consisted essentially of the Veteran's service treatment records, which were negative diabetes mellitus.  Also of record at the time of the January 2004 rating decision was the Veteran's allegation that he was diagnosed with diabetes mellitus during his incarceration from July 2003 to May 2003.  

Evidence received since the January 2004 rating decision consists of post-service VA and private medical reports dated through November 2010 showing treatment for the Veteran's diabetes mellitus.  Also of record is the Veteran's May 2009 hearing testimony.  While it is noted that several of the Veteran's service treatment records are missing as the only service treatment records available are dated in 1982, the Board notes that the Veteran does not contend that he was diagnosed with diabetes mellitus earlier than 2003.  During the May 2009 Board hearing the Veteran testified that his mother and grandmother were diabetic and he felt he might have had diabetes mellitus during service but was not diagnosed with diabetes mellitus until 2003.  The Veteran also testified that he did not serve in Vietnam and is, therefore, not entitled to presumptive service connection for diabetes mellitus due to presumed herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309.        

In the instant case, the post-January 2004 record reveals that the Veteran has not provided new and material evidence with respect to the claimed diabetes mellitus.  The VA treatment records and statement submitted are new to the extent that they were not previously of record and considered by the RO in January 2004.  However, they are not material evidence as they do not relate to an unestablished fact necessary to substantiate the claim.  The medical treatment records show, at most, post-service treatment for diabetes mellitus beginning in 2002/2003, but there is no indication that the Veteran's diabetes mellitus can be related to his military service.  Records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

With regard to Veteran's May 2009 testimony that his mother and grandmother were diabetic and he felt he might have had diabetes mellitus during service but was not diagnosed with diabetes mellitus until 2003, this does not discuss a possible link between the Veteran's current diabetes mellitus and his military service.  Rather, it appears from this statement that the Veteran believes that his current diabetes mellitus is due to his genetic predisposition to become diabetic.  As to the Veteran's recent apparent allegation that his current diabetes mellitus began during military service, such evidence cannot serve to provide a competent link between the current medical disability and service.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  As such, the lay testimony is not new and material evidence.

The Board concludes that new and material evidence has not been received, and that the criteria for reopening the claim seeking service connection for diabetes mellitus are not met.

Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]; Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Board notes that United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a), which does not include COPD or interstitial lung disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

1. Acquired flatfoot, a psychiatric condition, breathing problems, a back condition, and hiatal hernia

During his May 2009 Board videoconference hearing, the Veteran asserted that he had some problems with his feet prior to his service and that his feet got worse during service due to his feet frequently getting wet and wearing military boots.  With regard to the claimed psychiatric disorder, the Veteran reported witnessing two disturbing events during military service, witnessing someone fall off a cliff in the summer of 1978 while stationed at Fort Rucker, Alabama and seeing someone who had been killed on the side of the road while traveling to Nashville in the later part of 1974.  With regard to breathing problems, the Veteran asserted that he could not recall the exact diagnosis of a respiratory condition but that he was exposed to asbestos and diesel fumes during his military service.  With regard to the back condition, the Veteran reported working as a truck driver during his military service during which he drove on rough terrain.  He could not recall any particular injury to his back but indicated that his low back bothered him.  With regard to the hiatal hernia, the Veteran indicated that he was not treated for a hiatal hernia in service but that he nonetheless felt like his hiatal hernia was related to his military service.

The Veteran's available service treatment records are negative for acquired flatfoot, a psychiatric condition, a respiratory condition, a back condition, and/or hiatal hernia. A September 1982 examination shows normal feet, a normal psychiatric examination, normal "lungs and chest," a normal spine and a normal "abdomen and viscera (include hernia)."  Also, in a September 1982 report of medical history the Veteran denied "foot trouble,"  "frequent trouble sleeping," "depression of excessive worry," "nervous trouble of any sort," "pain or pressure in chest," "chronic cough," "shortness of breath," "asthma," "recurrent back pain,"  "stomach, liver, or intestinal trouble" and "rupture/hernia."      

Approximately two years after discharge from his second period of military service the Veteran was seen for complaints of blood in his urine.  The impression was unilateral right-sided hematuria, etiology undetermined.  The Veteran also complained of back pain at that time.  He filed a claim for service connection for blood in the urine in December 1985 and was afforded VA examinations in October and November 1987.  Notably, the November 1987 VA examination shows that examination of the respiratory system revealed mobility, palpation, percussion and auscultation within normal limits.  Also, no abdominal or  inguinal hernia was found.  By rating decision dated in December 1987 the RO denied service connection for hematuria.  This decision was confirmed by the Board in March 1990.  

In June 1997 the Veteran filed a claim for pension.  Significantly, he wrote that he was disabled due to drug/alcohol abuse as well as a low back disorder.  In connection with this claim the RO obtained records from the Social Security Administration which show that the Veteran was afforded disability benefits effective June 1994 due to drug abuse, alcohol abuse, and back pain.  Also obtained was a private treatment record showing that the Veteran was hospitalized for cocaine dependence in June 1989.  An October 1993 private treatment record notes impressions of rule out (R/O) cocaine intoxication, cocaine withdrawal, and bipolar disorder.  A May 1995 Social Security psychiatric examination showed a diagnosis of anti-social personality disorder as well as alcohol/cocaine abuse.  In a December 1997 Social Security decision the Veteran's disability benefits were revoked due to evidence that the Veteran was working as late as October 1996.  

In connection with his claim for pension, the Veteran was afforded several VA examinations dated in May 1994, April 1998, May 1998, March 2000, and April 2000 in connection with a claim for pension.  A VA psychiatric examination in May 1994 showed a diagnosis of cocaine/crack dependence and noted a history of back pain since 1983.  A May 1998 VA spine examination showed a diagnosis of chronic low back pain.  A May 1998 VA general examination showed a diagnosis of reflux esophagitis by history with small hiatal hernia.  A March 2000 VA spine examination showed a diagnosis of mild degenerative disc disease of the lumbosacral spine and chronic pain syndrome in the lower back.  An incidental finding during this examination was a diagnosis of bilateral pes planus with no complaints.  An April 2000 VA respiratory examination showed a diagnosis of nodular density, left lower lobe, more likely than not secondary to old granulomatous disease.  An April 2000 VA psychiatric examination showed a diagnosis of dysthymic disorder, cocaine dependence, and marijuana abuse.  A subsequent VA treatment record dated in May 2002 showed a diagnosis of major depression.  A subsequent VA treatment record dated in January 2012 shows that the left upper lobe nodules were stable since July 2011.  When compared with 2010, the large lesion was now smaller and the cavitary process had resolved.  There was significant improvement/resolution of smaller nodular densities in the left upper lobe present in 2010.  These were suggestive of sequela of infectious process such as granulomatous disease to include tuberculosis.  There was no calcification associated with larger lesion at that time.  Malignancy could not be entirely excluded.    

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition);  see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

To the extent the Veteran indicates that he now has acquired flatfoot, a psychiatric condition, a respiratory condition, a back condition, and/or hiatal hernia due to incidents of active duty, this appears to be inconsistent with and is contradicted by his responses on the aforementioned September 1982 report of medical history which indicated no such disabilities were present.  This is also inconsistent with the November 1987 VA examination report which noted a normal respiratory system and no hernias.   Moreover, the record indicates that the Veteran had other claims for VA benefits over the years, to include a prior claim of entitlement to service connection for hematuria, which was denied in a March 1990 Board decision, and a prior claim for nonservice-connected pension benefits, which was granted in an April 2003 rating decision.  If the Veteran did have such disabilities since service, it would appear only logical that he would have initiated such claims at an earlier time.  See Shaw v. Principi, 3 Vet. App. 365   (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In addition, no competent opinion that relates any of the alleged disorders to active service is of record.  As discussed previously, the Board has determined that a VA examination is not necessary to decide the Veteran's claims.  Moreover, to the extent that the Veteran has contended on his own behalf that his current disorders are related to his military service, the Board finds that he is not competent to offer such opinion.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70   (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters, supra. 

In the instant case, the Veteran has not identified any in-service event, injury, or disease that he alleges resulted in his current disorders.  Moreover, the Board finds that the question regarding the potential relationship between the Veteran's disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  Here, while the Veteran is competent to describe the current manifestations of his alleged disorders, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions. 

The Board further finds that no other basis for establishing service connection for these disabilities have been demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  In addition, he has no service-connected disabilities which would warrant consideration of secondary service connection pursuant to 38 C.F.R. § 3.310.  Moreover, the Veteran has not alleged continuity of symptomatology since service.  Significantly, while the Veteran did complain of back pain since 1983 during the May 1994 VA psychiatric examination, the Veteran only has recognized service from June 1974 to March  1980 and has unrecognized service from March 1980 to September 1983. 

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for acquired flatfoot, a psychiatric condition, a back condition, hiatal hernia.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

2. General condition of the nervous system

During his May 2009 Board videoconference hearing, the Veteran asserted that he could not recall the exact diagnosis of a general condition of the nervous system but that he was diagnosed with it by doctors at the Jackson VA Medical Center.  Specifically, the Veteran reported that he shakes a lot, particularly his hands.  

The Veteran's available service treatment records are negative for a general condition of the nervous system.  A September 1982 examination shows a normal neurologic system.  Also, in a September 1982 report of medical history the Veteran denied "neuritis" and "paralysis."      

As above, in June 1997 the Veteran filed a claim for pension.  In connection with his claim for pension, the Veteran was afforded several VA examinations, including a May 1998 VA general examination which showed a normal neurological system with a negative history for neurological problems.  A review of private and VA treatment records dated through March 2012 shows treatment for several disorders, primarily a low back disorder, a psychiatric disorder, and diabetes.  However, these records are negative for a diagnosis or treatment for a general condition of the nervous system. 

The Board finds that service connection for a general condition of the nervous system is not warranted.  While the Veteran contends that he has been diagnosed with a general condition of the nervous system, he has not been able to identify the actual diagnosis and there is no indication of such a diagnosis in the claims file during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence fails to demonstrate a diagnosis of a general condition of the nervous system during the appeal period, the Board finds that, as there is no current disability, service connection is not warranted.

The Board recognizes the Veteran's assertions that he has a general condition of the nervous system related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of a condition of the nervous system requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of either disorder.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for a general condition of the nervous system and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a general condition of the nervous system.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

3. Vision problems

During his May 2009 Board videoconference hearing, the Veteran asserted that he began experiencing vision problems around the same time he was diagnosed with diabetes mellitus (2002/2003) and that his physician's had told him that his current vision problems are related to his diabetes mellitus.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439   (1992); Veterans Benefits Administration  (VBA) Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service treatment records do not reflect any complaints or diagnoses of vision problems.  A September 1982 examination shows normal eyes on physical examination and in a September 1982 report of medical history the Veteran denied "wearing glasses or contact lenses" and reported that he "ha[d] vision in both eyes."  The Veteran also denied "eye trouble."   

As above, approximately two years after discharge from his second period of military service, the Veteran filed a claim for service connection for blood in the urine in December 1985 and was afforded VA examinations in October and November 1987.  Notably, the October 1987 VA examination shows that visual fields were within normal limits.  By rating decision dated in December 1987 the RO denied service connection for hematuria.  This decision was confirmed by the Board in March 1990.  

As above, in June 1997 the Veteran filed a claim for pension.  In connection with his claim for pension, the Veteran was afforded several VA examinations, including a May 1998 VA general examination which includes the Veteran's allegation that he could not see and that he needed reading glasses.

An April 2009 VA ophthalmology treatment record notes that the Veteran just started insulin for his diabetes.  The impression was cataract incipient and glaucoma suspect.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vision problems to include as secondary to a service-connected disorder.  There is no evidence of a vision problems in service, and no record of complaints of vision problems until May 1998, approximately 18 years after the Veteran's first period of service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Also, there have been no allegations and the evidence does not show continuity of symptomatology.  There also is no medical evidence in the record that links any current vision problems to any incident of the Veteran's active military service, to include a service-connected disorder.  While it appears that the Veteran's current vision problems are related to his diabetes mellitus, service connection for a back disorder is not in effect.  Therefore, service connection for vision problems on a secondary basis is not warranted.  See 38 C.F.R. § 3.310. 

  
ORDER

New and material evidence having not been received, the claim to reopen a previously denied claim of entitlement to service connection for diabetes mellitus is denied.  

Service connection for bilateral pes planus is denied.

Service connection for a psychiatric condition is denied. 

Service connection for a condition of the nervous system is denied. 

Service connection for a respiratory condition is denied. 

Service connection for a back condition is denied. 

Service connection for a hiatal hernia is denied. 

Service connection for vision problems is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


